DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 09/07/2022.
The applicant's arguments to the claims rejection are fully considered, however they are not deemed to be persuasive; for examiner response to the applicant’s arguments see “Response to Arguments” section below.  Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.
	
	
Response to Arguments
With respect to rejection of claim 1 as anticipated by Calhoun, the applicant states on page 7 of the Remarks (underlining by the examiner):
“…the ALPIC 106 described in Calhoun is distinct from the fiber-optic interface recited in Claim 1, because ALPIC 106 is not configured for both RF and optical communication.”

However, the claim language does not require the fiber-optic interface to be “configured for both RF and optical communication”. Indeed, claim 1 states that the fiber-optic interface is “communicatively RF-coupled to said RF antenna structure”. This specific language does not require the fiber-optic interface to have direct RF connection to the antenna. For example, it may be indirectly coupled to the RF antenna through other components so that at least part of the indirect connection is RF based, and still meet the claim language.
The distinction between direct and indirect electrical connections was addressed by the Federal Circuit, which found no error in construing the recited term “electrically coupled” as “arranged so that electrical signals may be passed either directly, or indirectly via intervening circuitry, from one component to another.” Mems Tech. Berhad v. Int’l Trade Comm’n, No. 2010-1018, 2011 WL 2214091 (Fed. Cir. 2011) (unpublished), at *6-9. Notably, the court declined to limit the recited electrical coupling to direct electrical coupling in view of the term’s plain meaning. Id. at *7-9.

Additionally, when the “fiber-optic interface” is mapped to the combination of ALPIC 106 and a plurality of ELPIC 110, this limitation is also met since there is direct electrical/RF connection between ELPIC 110 (which is part of the “fiber-optic interface”) and the respective antenna elements.
Therefore, contrary to the applicant’s arguments, the examiner maintains that Calhoun still meets this particular limitation of the claim.

The examiner would like to note that the applicant provided no arguments with respect to alternative rejection of claims as unpatentable over a combination of Fernando and Heck.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 7, 9, 11, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229808 (Calhoun) in view of (alternatively US 20190190609 (Fernando) or US 20160238793 (Frankel)).
Regarding claim 1, Calhoun teaches “A wireless access point (this limitation has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) comprising:
a substrate (Fig. 5A and paragraph 0062: photonic substrate 102) comprising glass (paragraph 0039: Substrate 102 can be any substrate suitable for integrated waveguide light transport and PIC device integration including glass);
a radio frequency (RF) antenna structure disposed on said substrate and configured to transmit and receive wireless electromagnetic communication signals (FIG 5A and par. 0062: antenna elements 518. Paragraph 0038: an antenna array 120 for transmitting and/or receiving RF signals.) at frequencies in excess of 20 gigahertz (paragraph 0038: RF energy (e.g., microwave or millimeter wave RF signals). It is well-known that millimeter wave RF signals comprise frequencies between 30 GHz and 300 GHz); and
a fiber-optic interface disposed on an opposite side of said substrate from said RF antenna structure (paragraph 0043: The ALPIC 106 (“a fiber-optic interface”) is disposed on the substrate 102 and has an array-level optical port 126 to facilitate the optical communication with the optical interface 104 and through which with the fiber cable 122 (paragraph 0042). Alternatively, the combination of ALPIC 106 and a plurality of element-level photonic integrated circuits (ELPIC) 110 (see paragraph 0038) may be mapped to “a fiber-optic interface”. It may clearly be seen that in Fig. 5A, the ALPIC 106 (alone or together with ELPIC 110) is/are located on the upper side of the substrate, while the RF antenna elements 518 are on the lower side of the substrate. Par. 0062: in OI 500 all PICs associated with the OI (including e.g., ALPIC 106 ELPICs 110) are disposed on the same major surface 531 of the photonic substrate 102, and all of the antenna elements 518 are disposed on an opposing surface 532.) and communicatively RF-coupled to said antenna structure through said substrate (as may be seen from FIG 5A, the ALPIC 106 (“a fiber-optic interface”) is coupled to each of the antenna elements 518 through plurality of components including 130, 110 and 516. The claim language does not require direct connection from the fiber-optic interface to the antenna structure. In view of this, the connection between the ALPIC 106 (“a fiber-optic interface”) and the antenna elements 518 comprises RF transmission lines 516 which facilitate communication of RF energy between the RF coupling port of each ELPIC 110 and its corresponding antenna element 518. Therefore, part of the connection between the ALPIC 106 (“a fiber-optic interface”) and the antenna elements 518 comprises RF-coupling (such as RF transmission lines 516), thus meeting the limitation “communicatively RF-coupled”. In alternative mapping when the “fiber-optic interface” is mapped to the combination of ALPIC 106 and a plurality of ELPIC 110, this limitation is also met since there is direct electrical/RF connection between ELPIC 110 (which is part of the “fiber-optic interface”) and the respective antenna elements) and further communicatively optically-coupled to a fiber-optic cable (the array-level optical port 126 of ALPIC 106 (“a fiber-optic interface”) is coupled to the fiber-optic cable 122 through the array-level optical waveguide 124 and the optical interface 104), said fiber-optic interface configured to transmit and receive optical communication signals through the fiber-optic cable (as shown in FIG 8 with corresponding description, ALPIC connected to the optical interface is capable of transmitting and receiving optical communications)…”
Calhoun does not teach “wherein said fiber-optic interface comprises an RF system on a chip (SoC).”
Calhoun in paragraph 0038 teaches a plurality of element-level photonic integrated circuits (ELPIC) 110. Each ELPIC 110 has an RF coupling port 112 configured to couple RF energy (e.g., microwave or millimeter wave RF signals) between an ELPIC 110 and an associated antenna element 118.
On the other side, Fernando also teaches “fiber-optic interface” implemented as RFIC 122 mounted on the printed circuit board 302. Paragraph 0074 teaches that the IC 810 may comprise a system on a chip (SOC). However, paragraph 0072 also teaches that the IC 810 can correspond to the RFIC 122. Taking all this information together, it is clear that the RFIC 122 may comprise a system on a chip (SOC).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize at least element-level photonic integrated circuits (ELPIC) 110 of Calhoun’s system as “an RF system on a chip (SoC)”, as disclosed by Fernando, so that the fiber-optic interface, when mapped to ALPIC 106 alone or to include element-level photonic integrated circuits (ELPIC) 110, would comprise an RF system on a chip (SoC) simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
“What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.” Id. at 419.
Additionally or alternatively, Frankel in paragraph 0014 teaches that an electro-optical system may be a system-on-chip (SoC) device that includes various components for processing optical waves and radio frequency (RF) signals (thus comprising an RF system on a chip (SoC)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize at least element-level photonic integrated circuits (ELPIC) 110 or the entire ALPIC 106 and the plurality of ELPIC 110 of Calhoun’s system as “an RF system on a chip (SoC)”, as disclosed by Frankel, so that the fiber-optic interface would comprise an RF system on a chip (SoC) simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2, Calhoun teaches “wherein said substrate comprises a transparent material (paragraph 0039: Substrate 102 can be any substrate suitable for integrated waveguide light transport and PIC device integration including glass which is known to be transparent).”
Regarding claim 4, Calhoun in the embodiment of FIG 5A does not teach “wherein said substrate comprises a plurality of connected substrate layers.”
However, this structure is disclosed in the embodiment of FIG 1 and paragraphs 0052 – 0056: combination of the photonic substrate 102 and the RF substrate 114 separated by the metal ground plate 117. As shown in FIG. 1B, a major surface 134 of RF substrate 114 can be disposed adjacent to a major surface 132 of the photonic substrate 102 such that the two substrates can form a stack of planar materials. As further stated in paragraph 0058, a ground plane may be required to support the operation of the antenna elements. Paragraph 0059 also suggests that a ground plate may be introduced in the embodiment of FIG 4A behind the antenna elements to facilitate the antenna operation.
Paragraph 0117 is explicit that while a particular feature may have been disclosed with respect to only one of several implementations, such feature may be combined with one or more other features of the other implementations as may be desired and advantageous for any given or particular application.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine the specific feature of a substrate having multiple layers separated by the ground plate of the embodiment of FIG 1B with the embodiment of FIG 5A. Doing so would have at least provided a ground plate which may be required for operation of the antenna elements (see Calhoun, paragraph 0058).
Regarding claim 5, Calhoun teaches “wherein said RF antenna structure comprises a plurality of antennas (FIG 5A: there are multiple antenna elements 518 shown).”
Regarding claim 6, Calhoun teaches “wherein said plurality of antennas comprise patch antennas (paragraph 0053: The array antennas can comprise conventional patch antennas formed of a metal such as copper. The same would apply to antenna elements 518).”
Regarding claim 7, Calhoun does not teach “wherein said RF antenna structure comprises at least one conductive trace disposed on said substrate.”
Recited by the claim “on” may be interpreted as “to be a supporting part, base, backing, etc., of” or “used to indicate place, location, situation, etc.” (see “https://www.dictionary.com/browse/on”). With this definition in view, Calhoun, paragraph 0064: electrical conductors 140, 142 are shown. Additionally, Calhoun in paragraph 0062 teaches that RF transmission lines 516 which facilitate communication of RF energy between the RF coupling port of each ELPIC 110 and its corresponding antenna element 518 are integrated directly into the photonic substrate (“used to indicate place, location” or substrate being “a supporting part, base”). Conductive vias and/or copper pillars extending between the ELPICs 110 and the antenna elements are configured to serve as RF transmission lines 516. These transmission lines facilitate communication of RF energy between each ELPIC 110 and its corresponding antenna element 518. Additionally, in the embodiment of FIG 3B and paragraph 0058, suitable electrical connections between the RF coupling ports 112 and the input to the antenna elements 318 (shown on the surface of the substrate) can be facilitated by wirebonding, ball bonds, mechanical contact or any other suitable means.  One of the well-known types of transmission lines in Fig. 5A or coupling ports 112 of Fig. 3B is conductive trace on the substrate. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known conductive traces as the transmission lines or electrical connections disclosed by Calhoun. Doing so would have simply provided physical structure for the broadly disclosed transmission lines yielding predictable results, and the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). This would have also allowed to connect ELPICs 110 to the respective antenna elements 518 in those cases when the positions of the antenna elements are offset with respect to positions of ELPICs 110 by means of conductive traces on the surface of the substrate.
Regarding claim 9, Calhoun teaches “wherein said fiber-optic interface comprises at least one conductive trace disposed on said substrate (paragraph 0064: one or more electrical conductors. These electrical conductors can be disposed in or on the photonic substrate to facilitate distribution of electrical power and/or control signals to such components as the ALPIC and the ELPICs.).”
Regarding claim 11, Calhoun teaches “wherein said fiber-optic interface comprises a photonic integrated circuit (PIC) (paragraph 0038: the substrate 102 supports an array-level photonic integrated circuit (ALPIC) 106).”
Regarding claim 13, Calhoun teaches “wherein one or more components of said wireless access point are embedded in said substrate (as may be seen from FIG 5A, there are multiple components including 124, 516 and 130 which are embedded in the substrate 102).”
Regarding claim 16, Calhoun teaches “further comprising a light source disposed on said substrate (since the system uses optical communication, it must necessarily comprise at least one light source. ALPIC 106 or specifically the array-level optical port 126 (par. 0043), which is part of ALPIC 106, is mapped to the “light source”. ALPIC 106 (with its optical port 126) is disposed on the substrate 102)…”
Calhoun does not teach “said light source comprising a light emitting diode (LED) and a LED drive circuit configured to supply power to said LED.”
However, it is well-known in the art that light emitting diodes are one of the sources of light in optical communication (lasers being another).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize LED and corresponding driving circuitry as the source of light for optical communication disclosed by Calhoun as one of the well-known options and simply to fill in where Calhoun is silent.
Regarding claim 20, this claim is for a method of manufacturing of the device claimed in claim 1 above. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement some form of a manufacturing method of the device disclosed by Calhoun and (Fernando or Frankel) comprising various “forming” steps to physically implemented various components disclosed by Calhoun and (Fernando or Frankel). Doing so would have transformed the device from being simply an idea disclosed on a piece of paper to a physical and operating structure.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190229808 (Calhoun) in view of (alternatively US 20190190609 (Fernando) or US 20160238793 (Frankel)) as applied to claims 7 and 9 above, and further in view of US 20190357360 (Doyle).
Regarding claims 8 and 10, Calhoun does not teach “wherein said at least one conductive trace comprises indium tin oxide (ITO).”
Doyle in paragraph 0003 teaches that sometimes there is a need that the electrically conductive patterns be transparent, such that the electrically conductive patterns transmit visible light, and are not visible to the human eye. These electrically conductive patterns may comprise transparent conductors. Paragraph 0033 specifically deals with conductive traces or conductors which are transparent meaning that they are generally not visible to the human eye. One of the suitable conductive material that could be used as transparent conductors may be metal oxides, such as indium tin oxide (ITO).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the conductive traces on the substrate disclosed by Calhoun of indium tin oxide (ITO), as disclosed by Doyle. Doing so would have allowed using the structure disclosed by Calhoun in those cases when transparency for the visible light may be required or desired.

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080044186 (George) in view of US 20190229808 (Calhoun) and further in view of (alternatively US 20190190609 (Fernando) or US 20160238793 (Frankel)).
Regarding claim 17, George teaches “A wireless communication system (shown in FIG 6 and 7 with corresponding description) comprising:
a network access point communicatively coupled to a communication network (paragraphs 0045 and 0048: head-end station 220. FIG 8 and paragraph 0054 disclose the head-end station 220 being connected to outside network 320 via a communication link 322);
a plurality of fiber-optic cables communicatively coupled to the network access point (plurality of cables 76 shown in FIG 3 and 8 for connecting the head end station 222 plurality of transponders 10. Also shown in FIG 7 and described in paragraph 0047 as or more optical fiber communication links 75); and
a plurality of wireless access points (shown as transponders 10 in FIG 6 and 7. The internal structure is shown in FIG 1 – 3) each comprising:
a substrate (paragraphs 0028 – 0029: Antenna substrate 32)…”
“…a radio frequency (RF) antenna structure disposed on said substrate (paragraphs 0028 – 0029: antenna system 30 on the substrate 32) and configured to transmit and receive wireless electromagnetic communication signals (transmission and reception of signals is disclosed in paragraphs 0048 – 0052)…”
“…a fiber-optic interface (FIG 3 and paragraph 0028: converter unit 20)…” “…communicatively RF-coupled to said RF antenna structure through said substrate and further communicatively optically-coupled to at least one fiber-optic cable of said plurality of fiber-optic cables (paragraph 0028: a microstrip patch antenna system 30 electrically coupled to the converter unit 20. Paragraph 0035: Converter unit 10 is shown optically coupled to an optical fiber communication link 75 which is part of the optical fiber cable 210), and said fiber-optic interface configured to transmit a first optical communication signal to said network access point and receive a second optical communication signal from said network access point through the fiber-optic cable (paragraphs 0035, 0048 and 0051: transmission of optical signals uplink to and downlink from the head-end station 220)…”

George does not disclose that the substrate “comprising glass”; that the communication is “at frequencies in excess of 20 gigahertz”; that the converter unit 20 (“fiber-optic interface”) is “disposed on an opposite side of said substrate from the RF antenna structure”; and “wherein said fiber-optic interface comprises an RF system on a chip (SoC).”
Calhoun in FIG 5A with corresponding description teaches an optical interposer for the array antenna (title). Particularly, just like in George, the device comprises plural antenna elements 518 on the bottom surface of a substrate 102 (see paragraph 0062).
Further, Calhoun teaches “a substrate (Fig. 5A and paragraph 0062: photonic substrate 102) comprising glass (paragraph 0039: Substrate 102 can be any substrate suitable for integrated waveguide light transport and PIC device integration including glass);
a radio frequency (RF) antenna structure disposed on said substrate and configured to transmit and receive wireless electromagnetic communication signals (FIG 5A and par. 0062: antenna elements 518. Paragraph 0038: an antenna array 120 for transmitting and/or receiving RF signals.) at frequencies in excess of 20 gigahertz (paragraph 0038: RF energy (e.g., microwave or millimeter wave RF signals). It is well-known that millimeter wave RF signals comprise frequencies between 30 GHz and 300 GHz); and
a fiber-optic interface disposed on an opposite side of said substrate from said RF antenna structure (paragraph 0043: The ALPIC 106 (“a fiber-optic interface”) is disposed on the substrate 102 and has an array-level optical port 126 to facilitate the optical communication with the optical interface 104 and through which with the fiber cable 122 (paragraph 0042). Alternatively, the combination of ALPIC 106 and a plurality of element-level photonic integrated circuits (ELPIC) 110 (see paragraph 0038) may be mapped to “a fiber-optic interface”. It may clearly be seen that in Fig. 5A, the ALPIC 106 (alone or together with ELPIC 110) is/are located on the upper side of the substrate, while the RF antenna elements 518 are on the lower side of the substrate. Par. 0062: in OI 500 all PICs associated with the OI (including e.g., ALPIC 106 ELPICs 110) are disposed on the same major surface 531 of the photonic substrate 102, and all of the antenna elements 518 are disposed on an opposing surface 532.) and communicatively RF-coupled to said antenna structure through said substrate (as may be seen from FIG 5A, the ALPIC 106 (“a fiber-optic interface”) is coupled to each of the antenna elements 518 through plurality of components including 130, 110 and 516. The claim language does not require direct connection from the fiber-optic interface to the antenna structure. In view of this, the connection between the ALPIC 106 (“a fiber-optic interface”) and the antenna elements 518 comprises RF transmission lines 516 which facilitate communication of RF energy between the RF coupling port of each ELPIC 110 and its corresponding antenna element 518. Therefore, part of the connection between the ALPIC 106 (“a fiber-optic interface”) and the antenna elements 518 comprises RF-coupling (such as RF transmission lines 516), thus meeting the limitation “communicatively RF-coupled”. In alternative mapping when the “fiber-optic interface” is mapped to the combination of ALPIC 106 and a plurality of ELPIC 110, this limitation is also met since there is direct electrical/RF connection between ELPIC 110 (which is part of the “fiber-optic interface”) and the respective antenna elements.) and further communicatively optically-coupled to at least one fiber-optic cable (the array-level optical port 126 of ALPIC 106 (“a fiber-optic interface”) is coupled to the fiber-optic cable 122 through the array-level optical waveguide 124 and the optical interface 104)…”
Therefore, since George does not appear to disclose the physical structure of the converter unit 20, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Calhoun physical structure as the head-end station in the system of George, simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). It would have also allowed to make the whole structure smaller and possibly less expensive by positioning multiple components on the same substrate. Further, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize millimeter wave frequencies (“frequencies in excess of 20 gigahertz”), as disclosed by Calhoun, in the system of George. Doing so would have significantly expanded the bandwidth and the data rates of the device.

Further, with respect to “wherein said fiber-optic interface comprises an RF system on a chip (SoC)”, Calhoun in paragraph 0038 teaches a plurality of element-level photonic integrated circuits (ELPIC) 110. Each ELPIC 110 has an RF coupling port 112 configured to couple RF energy (e.g., microwave or millimeter wave RF signals) between an ELPIC 110 and an associated antenna element 118.
On the other side, Fernando also teaches “fiber-optic interface” implemented as RFIC 122 mounted on the printed circuit board 302. Paragraph 0074 teaches that the IC 810 may comprise a system on a chip (SOC). However, paragraph 0072 also teaches that the IC 810 can correspond to the RFIC 122. Taking all this information together, it is clear that the RFIC 122 may comprise a system on a chip (SOC).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize at least element-level photonic integrated circuits (ELPIC) 110 of Calhoun’s system as “an RF system on a chip (SoC)”, as disclosed by Fernando, so that the fiber-optic interface, when mapped to ALPIC 106 alone or to include element-level photonic integrated circuits (ELPIC) 110, would comprise an RF system on a chip (SoC) simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
“What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.” Id. at 419.
Additionally or alternatively, Frankel in paragraph 0014 teaches that an electro-optical system may be a system-on-chip (SoC) device that includes various components for processing optical waves and radio frequency (RF) signals (thus comprising an RF system on a chip (SoC)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize at least element-level photonic integrated circuits (ELPIC) 110 or the entire ALPIC 106 and the plurality of ELPIC 110 of Calhoun’s system as “an RF system on a chip (SoC)”, as disclosed by Frankel, so that the fiber-optic interface would comprise an RF system on a chip (SoC) simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).

Regarding claim 18, George in combination with Calhoun teaches “wherein said substrate of at least one wireless access point of said plurality of wireless access points comprises a transparent material (Calhoun, paragraph 0039: Substrate 102 can be any substrate suitable for integrated waveguide light transport and PIC device integration including glass which is known to be transparent).”
Regarding claim 19, George in combination with Calhoun teaches “wherein said RF antenna structure of at least one wireless access point of said plurality of wireless access points comprises at least one conductive trace disposed on said substrate (“on” may be interpreted as “to be a supporting part, base, backing, etc., of” or “used to indicate place, location, situation, etc.” (see “https://www.dictionary.com/browse/on”. With this definition in view, Calhoun, paragraph 0064: electrical conductors 140, 142 are shown. Additionally, Calhoun in paragraph 0062 teaches that RF transmission lines 516 which facilitate communication of RF energy between the RF coupling port of each ELPIC 110 and its corresponding antenna element 518 are integrated directly into the photonic substrate (“used to indicate place, location” or substrate being “a supporting part, base”). Conductive vias and/or copper pillars extending between the ELPICs 110 and the antenna elements are configured to serve as RF transmission lines 516. These transmission lines facilitate communication of RF energy between each ELPIC 110 and its corresponding antenna element 518. Additionally, in the embodiment of FIG 3B and paragraph 0058, suitable electrical connections between the RF coupling ports 112 and the input to the antenna elements 318 (shown on the surface of the substrate) can be facilitated by wirebonding, ball bonds, mechanical contact or any other suitable means.  One of the well-known types of transmission lines in Fig. 5A or coupling ports 112 of Fig. 3B is conductive trace on the substrate. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known conductive traces as the transmission lines or electrical connections disclosed by Calhoun. Doing so would have simply provided physical structure for the broadly disclosed transmission lines yielding predictable results and the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). This would have also allowed to connect ELPICs 110 to the respective antenna elements 518 in those cases when the positions of the antenna elements are offset with respect to positions of ELPICs 110 by means of conductive traces on the surface of the substrate).”

Claims 1, 2, 4 – 11, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190190609 (Fernando) in view of US 20190357360 (Doyle).
Regarding claim 1, Fernando teaches “A wireless access point (paragraph 0028: electronic device 102 may be implemented as cellular base station, broadband router, access point. Also shown in FIG 3B with corresponding description) comprising:
a substrate (paragraph 0043: components are secured to, such as by being mounted on, a printed circuit board (PCB) 302.)…”
“…a radio frequency (RF) antenna structure disposed on said substrate and configured to transmit and receive wireless electromagnetic communication signals at frequencies in excess of 20 gigahertz (paragraph 0033: at least one antenna array 120 capable of transmitting and receiving RF signals (including mmW signals), such as planar arrays, linear arrays, patch arrays. FIG 3B and paragraph 0043: antenna array 120 is mounted on the printed circuit board 302. With respect to frequency range, please see paragraphs 0021, 0029, 0039, 0043 and 0047); and
a fiber-optic interface disposed on an opposite side of said substrate from said RF antenna structure (FIG 3B and paragraphs 0033 and 0043: implemented as RFIC 122 mounted on the upper side of the printed circuit board 302, while the antenna array 120 is positioned on the lower side of the printed circuit board. Paragraphs 0035 – 0036: The RFIC 122 includes at least one light-emitting device 128. Paragraphs 0044 – 0046: a first end 306 of the fiber optic cable 126 is disposed proximate to the light-emitting device 128 of the RFIC 122, therefore, “a fiber-optic interface”) and communicatively RF-coupled to said RF antenna structure through said substrate (paragraph 0033: The antenna array 120 is communicatively coupled with the RFIC 122. Paragraph 0051: the RFIC 122 may be implemented as flip-chip component that is connected to the PCB 302 via electrical connections created between one or more solder bumps 312 and corresponding bond pads 314. This means that the “fiber-optic interface” (RFIC 122) and the antenna array is “RF-coupled”) and further communicatively optically-coupled to a fiber-optic cable, said fiber-optic interface configured to transmit and receive optical communication signals through the fiber-optic cable (paragraphs 0034: a fiber optic cable 126. Paragraph 0046: propagating an optical signal through the fiber-optic cable which includes at least transmission by the RFIC 122 and at least reception by the BBIC 124. Also paragraph 0058 regarding bidirectional communication through the fiber-optic cable); wherein said fiber-optic interface comprises an RF system on a chip (SoC) (as was explained above, “the fiber-optic interface” is implemented as RFIC 122 mounted on the printed circuit board 302. Paragraph 0074 teaches that the IC 810 may comprise a system on a chip (SOC). However, paragraph 0072 also teaches that the IC 810 can correspond to the RFIC 122. Taking all this information together, it is clear that the RFIC 122 may comprise an RF system on a chip (SOC)).”
Fernando does not teach that the substrate “comprising glass.”
Doyle in paragraph 0003 teaches that sometimes there is a need that the electrically conductive patterns be transparent, such that the electrically conductive patterns transmit visible light, and are not visible to the human eye. These electrically conductive patterns may comprise transparent conductors. Paragraph 0037 specifically deals with insulating substrates which can be clear. For transparent conductive articles, optically transparent or optically clear substrates are desirable. Suitable rigid substrates include glass or other transparent material.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the substrate 302 (or at least part of it) disclosed by Fernando of glass or other transparent material, as disclosed by Doyle. Doing so would have allowed using the structure disclosed by Fernando in those cases when transparency for the visible light may be required or desired.
Regarding claim 2, Fernando in combination with Doyle teaches “wherein said substrate comprises a transparent material (indeed, as was explained in the rejection of claim 1 above in this section, Doyle in paragraph 0037 teaches clear insulating substrates including glass or other transparent material.).”
Regarding claim 4, Fernando does not teach “wherein said substrate comprises a plurality of connected substrate layers.”
However, in the previous office actions the examiner took an Official Notice that multilayer printed circuit boards comprising multiple dielectric layers connected in a stack (“a plurality of connected substrate layers”) are well known and widely used in the art. Among the reasons of using such boards is, for example, to provide a shielding or ground conductive layer between the upper and lower sides of the board, or to provide additional conductive layers to accommodate large number of interconnection (traces) between electronic devices installed on the board. Since the applicant did not adequately traverse this assertion, this well-known in the art statement is taken to be admitted prior art.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known and widely used in the art multilayer printed circuit board in the system of Fernando simply as design choice with predictable results (such as to provide shielding or to accommodate larger number of traces) since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
“What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.” Id. at 419.
Regarding claim 5, Fernando teaches “wherein said RF antenna structure comprises a plurality of antennas (paragraph 0033: The antenna array 120 can include multiple antenna elements per array, which may be arranged in subarrays.).”
Regarding claim 6, Fernando teaches “wherein said plurality of antennas comprise patch antennas (paragraph 0033: The antenna array 120 may be implemented as any of a variety of suitable active or passive antenna arrays that are capable of transmitting and receiving RF signals (including mmW signals), such as patch arrays).”
Regarding claim 7, Fernando teaches “wherein said RF antenna structure comprises at least one conductive trace disposed on said substrate (paragraph 0053: Conductive traces 404 can be used to make additional connections between and among components (e.g., between the antenna array 120 and the RFIC 122).”
Regarding claim 9, Fernando teaches “wherein said fiber-optic interface comprises at least one conductive trace disposed on said substrate (paragraph 0053: Conductive traces 404 (“at least one conductive trace disposed on said substrate”) can be used to make additional connections between and among components (e.g., between the antenna array 120 and the RFIC 122 (including the light-emitting device 128), which is “fiber-optic interface”. Paragraph 0051: the RFIC 122 or the BBIC 124 may be implemented as respective flip-chip components that are connected to the PCB 302 via electrical connections created between one or more solder bumps 312 and corresponding bond pads 314 (also “at least one conductive trace disposed on said substrate”)).).”
Regarding claims 8 and 10, Fernando does not teach “wherein said at least one conductive trace comprises indium tin oxide (ITO).”
Doyle in paragraph 0003 teaches that sometimes there is a need that the electrically conductive patterns be transparent, such that the electrically conductive patterns transmit visible light, and are not visible to the human eye. These electrically conductive patterns may comprise transparent conductors. Paragraph 0033 specifically deals with conductive traces or conductors which are transparent meaning that they are generally not visible to the human eye. One of the suitable conductive material that could be used as transparent conductors may be metal oxides, such as indium tin oxide (ITO).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to make the conductive traces on the substrate disclosed by Fernando of indium tin oxide (ITO), as disclosed by Doyle. Doing so would have allowed using the structure disclosed by Fernando in those cases when transparency for the visible light may be required or desired.
Regarding claim 13, Fernando teaches “wherein one or more components of said wireless access point are embedded in said substrate (paragraph 0025: a fiber optic cable which may be embedded in the PCB.).”
Regarding claim 16, Fernando teaches “further comprising a light source disposed on said substrate (paragraphs 0025 and 0036: The RFIC includes a light-emitting device, such as a light-emitting diode (LED). Since the RFIC 122 is mounted on the printed circuit board 302 (“disposed on said substrate”), the LED 128 is also “disposed on said substrate” as part of the RFIC), said light source comprising a light emitting diode (LED) and a LED drive circuit configured to supply power to said LED (paragraphs 0025 and 0036: The RFIC includes a light-emitting device, such as a light-emitting diode (LED), therefore, must necessarily include some form of LED drive circuit).”
Regarding claim 20, this claim is for a method of manufacturing of the device claimed in claim 1 above. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement a some form of a manufacturing method of the device disclosed by Fernando with Doyle, and comprising various “forming” steps to physically implement various components disclosed by Fernando with Doyle. Doing so would have transformed the device from being simply an idea disclosed on a piece of paper to a physical and operating structure.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190190609 (Fernando) in view of US 20190357360 (Doyle) as applied to claim 1 above, and further in view of US 20180183513 (Levesque).
Regarding claim 11, Fernando does not teach “wherein said fiber-optic interface comprises a photonic integrated circuit (PIC).”
Fernando, however, in paragraph 0048 teaches coupling optical signals 304 of different wavelengths along the same or a separate fiber optic cable 126 to enable multiplexing of modulated analog optical signals along the fiber optic cable 126.
On the other side, Levesque in paragraph 0035 teaches that PIC can be used for multiplexing multiple optical wavelengths onto a single optical fiber via multiple channels by means of internal mux or WDM mux.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize PIC to multiplex multiple optical wavelengths onto a single optical fiber, as disclosed by Levesque, in the system of Fernando simply as design choice since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). Doing so would have allowed to implement the feature, although disclosed by Fernando, but without sufficient details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648